Title: To Thomas Jefferson from Copland Parker, 10 October 1806
From: Parker, Copland
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Norfolk 10th Octr 1806—
                        
                        I have Shipd in good order on board the Sloop George. Capt Butler, a Box to your address. it was imported in
                            the Ship Ocean Captn. Henchman from Marseilles, & sent to the care of Thomas Newton esqr. Collector & by him I am
                            requested to forward it on—
                        I avail myself of this opportunity to convey the effusion of a Grateful Heart. had I have done so, at an
                            earlier period of your exaltation to the honorable station which you fill—it might have borne the Semblance of adulation,
                            but at this period, I feel a belief that my intention will be Justly appreciated—
                        My character which I value much has, no doubt been assailed by Malignant and interested Men—but if they have
                            Said, that I ever was an opponent of yours in word or deed they did me wrong—if they have said that ought has been omitted
                            for the publick good which my vegelance or close application could prevent they have also done me wrong—
                        or if it has been said, that I ever did an act, as a publick agent, or private Citizen from Vicious or improper Motives they did me injustice—but I have digressd—it was not my
                            intention originally to do so—
                        I had no other object in view, but to acknowledge my Gratitude to a Benefactor—who held in one Hand—the
                            Comforts of Life—& in the other poverty and degradation—the former of which has been benevolently extended to me—I
                            cannot do less than make Virtuous confession of my feelings—in doing of which—I am much relieved from the pressure of
                            mind, which the many Obligations I have received has occasioned, while having nothing where with to repay—but Gratitude—
                        I wish you every personal enjoyment in this Life & in that which Shall Succeed the approving Smiles of an
                            allwise and great creator. 
                  I have the honor to be your Excellency’s Obliged & faithfull & hble Servant
                        
                            C. Parker
                            
                        
                    